Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 11, 2021.




                                    In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00748-CV


    STEWART A. FELDMAN AND THE FELDMAN LAW FIRM LLP,
                        Appellants

                                      V.

DR. NESTOR MARTINEZ; NM HEALTH SERVICES-NORTH, P.A.; PAIN
    & RECOVERY CLINIC OF NORTH HOUSTON; AND CAGUAS
                CASUALTY CORP., Appellees

                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-07407


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 16, 2020. On January 27,
2021, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      We dismiss the appeal.

                                 PER CURIAM



Panel consists of Justices Wise, Zimmerer and Poissant.




                                        2